DETAILED ACTION
This office action is a response to the application filed 10 June 2019, wherein claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as JP 2018-112820 on 14 June 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is a possible suggestion: Wireless communication apparatus and method for determining calibration weight to be applied to receiver based on uplink calibration signal transmitted from transmitter and uplink calibration signal received by receiver.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,891,598 B1), hereafter referred Wang, in view of Matsumura (US 2017/0257137 A1).

Regarding claim 1, Wang teaches a wireless communication apparatus comprising:
a plurality of receivers provided so as to correspond to a plurality of respective antennas (Wang, Fig. 1, Column 5, lines 60-67; M antennas and radios, where each antenna may be used for both transmit and receive);
a calibration transmitter (Wang, Column 2, lines 33-40; self-calibration of the transmitter and receiver paths), and 
determine a calibration weight to be applied to each of the receivers based on a UL calibration signal transmitted from the calibration transmitter and a UL calibration signal received by each of the receivers (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).
Wang does not expressly teach a control unit configured to release, when an Uplink (UL) calibration is executed, connection between the antennas and the respective receivers.
However, Matsumura teaches a control unit configured to release, when an Uplink (UL) calibration is executed, connection between the antennas and the respective receivers (Matsumura, Fig. 16, [0126]; in a transmitter calibration mode, the receiving unites 90A-N are preferably in the OFF states), and 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).

Regarding claim 4, Wang teaches a wireless communication apparatus comprising:
a plurality of receivers (Wang, Fig. 1, Column 5, lines 60-67; M antennas and radios, where each antenna may be used for both transmit and receive); and
a control unit configured to determine at least one of a calibration weight to be applied to each of the receivers based on reception signals received by the plurality of respective receivers and a UL channel estimation value between antennas that correspond to the respective receivers and a plurality of user equipments (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).
Wang does not expressly teach a determination unit configured to acquire a quality value of each of a plurality of reception signals received by the plurality of respective receivers, and
determine whether the transition of the quality value satisfies a first condition; and
wherein the control unit updates, for a receiver in which the transition of the quality value satisfies the first condition, the calibration weight and the UL channel estimation value to the calibration weight and the UL channel estimation value determined based on the reception signal received by the receiver before the transition of the quality value satisfies the first condition.
However, Matsumura teaches a determination unit configured to acquire a quality value of each of a plurality of reception signals received by the plurality of respective receivers (Matsumura, Fig. 15, [0118]; determined whether a variation in the amplitude ratios G of the reception channels and a variation in the phase differences of the reception channel are equal to or lower than defined values) and
(Matsumura, Fig. 15, [0118]; if at least any of the variations exceeds a corresponding defined value, the calibration process proceeds to step S206); and
wherein the control unit updates, for a receiver in which the transition of the quality value satisfies the first condition, the calibration weight and the UL channel estimation value to the calibration weight and the UL channel estimation value determined based on the reception signal received by the receiver before the transition of the quality value satisfies the first condition (Matsumura, Fig. 15, [0119]; the correlation values for the reception channels are calculated and a correlation table is generated).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).

Regarding claim 11, Wang in view of Matsumura teaches the wireless communication apparatus according to Claim 4 above.  Further, Wang teaches wherein the plurality of reception signals include at least one of a UL calibration signal (Wang, Column 3, lines 1-20; received calibration signals) and a UL channel estimation signal (Wang, Column 8, lines 30-45; the ratio of the uplink MIMO channels may be represented in Equation 17, where h14 and h24 may be obtained from the UE’s channel estimation), and
(Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).

Regarding claim 14, Wang teaches a wireless communication method comprising:
determining a calibration weight to be applied to each of the receivers based on a UL calibration signal transmitted from a calibration transmitter and a UL calibration signal received by each of the receivers (Wang, Fig. 3, Column 6, line 50-Column 8, line 65; the calibration signal is transmitted from the first antenna/radio 310 and received by the second antenna/radio 320 to be expressed by equation 5, where the correction factor for the weight ratio of the two antennas are obtained from equations 5-10 to yield equations 19-21 which discloses the correction factor, that is calibration weight, and is based on the calibration signal transmitted, that is Se, and calibration signal received, that is Rb).

However, Matsumura teaches releasing, when UL calibration is executed, connection between a plurality of antennas and a plurality of respective receivers provided so as to correspond to the respective antennas (Matsumura, Fig. 16, [0126]; in a transmitter calibration mode, the receiving unites 90A-N are preferably in the OFF states).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang to include the above recited limitations as taught by Matsumura in order to improve directional resolution (Matsumura, [0120]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura as applied to claim 1 above, and further in view of MacKay (US 4,052,567).

Regarding claim 2, Wang in view of Matsumura teaches the wireless communication apparatus according to Claim 1 above.  Wang in view of Matsumura does not expressly teach further comprising:
a plurality of terminators provided so as to correspond to the plurality of respective receivers; and

wherein the control unit switches each of the plurality of switches in such a way as to connect the receivers and the respective terminators and releases the connection between the antennas and the respective receivers.
However, MacKay teaches further comprising:
a plurality of terminators provided so as to correspond to the plurality of respective receivers (MacKay, Fig. 1, Column 2, lines 40-67; receiver terminators 11C, 12C, 13C, and 14C paired with first through fourth receivers); and
a plurality of switches configured to connect the receivers and the respective antennas or the receivers and the respective terminators (MacKay, Fig. 2, Column 5, lines 19-61; the receiver terminators include switches that control the final pulse rate and is used to determine when the receiver starts receiving),
wherein the control unit switches each of the plurality of switches in such a way as to connect the receivers and the respective terminators and releases the connection between the antennas and the respective receivers (MacKay, Fig. 2, Column 5, lines 19-61; the receiver terminators include switches that control the final pulse rate and is used to determine when the receiver starts receiving).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by MacKay in order to allow the number of transmitters and receivers to be scalable (MacKay, Column 1, lines 35-45).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura as applied to claim 1 above, and further in view of Athley (US 2018/0212668 A1).

Regarding claim 3, Wang in view of Matsumura teaches the wireless communication apparatus according to Claim 1 above.  Wang in view of Matsumura does not expressly teach wherein the control unit controls, when the connection between the antennas and the respective receivers is released, the signal level of the UL calibration signal to be higher than the signal level in a case in which it is assumed that the UL calibration signal is transmitted in a state in which the antennas and the respective receivers are connected to each other.
However, Athley teaches wherein the control unit controls, when the connection between the antennas and the respective receivers is released, the signal level of the UL calibration signal to be higher than the signal level in a case in which it is assumed that the UL calibration signal is transmitted in a state in which the antennas and the respective receivers are connected to each other (Athley, Fig. 2, [0028]; detecting the inactive antenna has a higher received power than the active antenna plus threshold 103).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Athley in order to find the best antenna and optimize data throughput (Athley, [0005]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura as applied to claims 1 and 4 above, and further in view of Fujii et al. (US 2005/0099936 A1), hereafter referred Fujii.

Regarding claim 5, Wang in view of Matsumura teaches the wireless communication apparatus according to Claim 4 above.  Wang in view of Matsumura does not expressly teach wherein the determination unit calculates, for every predetermined time section, a moving average value of the quality value, and determines whether the transition of the quality value satisfies the first condition based on the calculated moving average value.
However, Fujii teaches wherein the determination unit calculates, for every predetermined time section, a moving average value of the quality value, and determines whether the transition of the quality value satisfies the first condition based on the calculated moving average value (Fujii, [0058]; the determiner configured to determine a period in which a moving average of the self-correlation is equal to or higher than a predetermined threshold value in one transmission symbol period).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Fujii in order to change a guard interval length in each transmission symbol without changing the frame length of the transmission signal (Fujii, [0045]).

Regarding claim 12, Wang in view of Matsumura teaches the wireless communication apparatus according to Claim 1 above.  Further, Wang teaches wherein the wireless communication apparatus operates in a Time Division Duplex (TDD) mode (Wang, Column 2, lines 5-13; time division duplex systems).
Wang in view of Matsumura does not expressly teach the calibration weight is determined based on a UL calibration signal transmitted or received in a guard period of a special subframe.
However, Fujii teaches the calibration weight is determined based on a UL calibration signal transmitted or received in a guard period of a special subframe (Fujii, [0013]; the transmission signal is transmitted by a frame in the guard interval added to an effective symbol period).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura to include the above recited limitations as taught by Fujii in order to change a guard interval length in each transmission symbol without changing the frame length of the transmission signal (Fujii, [0045]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsumura further in view of Fujii as applied to claim 12 above, and further in view of Wang (US 2019/0222406 A1), hereafter referred Wang2.

Regarding claim 13, Wang in view of Matsumura further in view of Fujii teaches the wireless communication apparatus according to Claim 12 above.  Wang in view of 
However, Wang2 teaches wherein the UL calibration signal is transmitted or received in a UL calibration execution period after a Downlink (DL) calibration execution period (Wang2, [0060]; downlink calibration signal apparatus may send the downlink calibration signal to terminal set before uplink calibration signal apparatus sends the uplink calibration signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wang in view of Matsumura further in view of Fujii to include the above recited limitations as taught by Wang2 in order to have efficient, reliable, and accurate broadcaster calibration (Wang2, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416